Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 1-6, 9, 10 are drawn to an apparatus. 
b.	Claims 7, 8, 11, 12 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of mental process.
The claim language recites an apparatus and a process for measuring the rotation velocity of an incoming ball and predicting a trajectory of an object. Although, there are a plurality of steps listed within the claim, each step can be performed by a person using paper and pencil and the acquired information. This represents a mental process and therefore the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite a process for stating rotational velocity and ball trajectory. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly more as the claim language only generic gaming machine. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima.

Re claim 1: Nakashima discloses a rotation estimation device (page 7177, right column, las paragraph), comprising: an acquisition section configured to acquire state information including a measured position and a measured velocity of an incoming ball (cf. page 7179, left column, last paragraph); 
and a rotation estimation section configured to solve an aerodynamic model (cf. title and page 7177, right column last paragraph) based on  the measured position and the measured velocity of the ball at a first time point (cf. page 7179, left column, last paragraph), and based on a provisiona--l rotational velocity (cf. two lines below equation 15),  so as to perform processing to find a predicted position and a predicted velocity of the ball at a second time point different from the first time point (cf. equations 14 and 15) for a plurality of the provisional rotational velocities  (cf. the two lines above equation 14 and title, Note 1),  and so as to compute, as an estimated rotational velocity, either the provisional rotational velocity minimizing a difference between the predicted position at the second time point and the measured position at the second time point (cf. equation 14 and the two lines above equation 14) 
or a predicted rotational velocity at the second time point corresponding to the provisional rotational velocity minimizing the difference (cf. equation 14 and the two lines above).


Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao.

Re claim 1: Zhao discloses a rotation estimation device (cf. page 2272, right column, Algorithm 7, lines 15 and 21, page 2215, right column, lines 8-9}, comprising:
an acquisition section configured to acquire state information including a measured position (cf. page 2213, right column, first paragraph, last three lines and page 2212, right column, Algorithm 1, lines 2-3) and a measured velocity of an incoming ball (cf. page 2212, right column, Algorithm 1, lines 4-5); and a rotation estimation section configured to solve an aerodynamic model
based (cf. page 2212, right column, Algorithm 1, lines 8-9} on the measured position and the measured velocity of the ball at a first time point (cf. page 2212, right column, Algorithm 1, lines 2-5}, and based on a provisional rotational velocity (cf. page 2212, right column, Algorithm 1, line 6), as to perform processing to find a predicted position and a predicted velocity of the ball at a second time point different from the first time point for a plurality of the provisional rotational velocities (cf. page 2272, right column, Algorithm 1, lines 10 and 14 and equation 19), and $0 as to compute, as an estimated rotational velocity (cf. page 2212, right column, Algorithm 1, line 15}, either the provisional rotational velocity minimizing a difference between the predicted position at the second time point and the measured position at the second time point (cf. page 2212, right column, Algorithm 1, line 7 and page 2212, left column lines 16 and 47) or a predicted rotational velocity at the second time point corresponding to the provisional rotational velocity minimizing the difference (cf. page 2212, right column, Algorithm 1, line 7 and page 2212, left column lines 16 and 17, Nate 1}.

Re claim 3: Zhoa discloses with respect to the rotation estimation device of claim 1, wherein the rotation estimation section is further configured to set a plurality of different time points as the first time point and to find a plurality of the estimated rotational velocities, and then to find a single estimated rotational velocity based on the plurality of estimated rotational velocities that have been found (cf. page 2212, left column, lines 7-10),

Re claim 4: Zhao discloses with respect to the rotation estimation device of claim 1, wherein the rotation estimation section is further configured to solve an aerodynamic model based on the measured position and the measured velocity at the second time point and based on a provisional rotational velocity at the second time point so as to perform processing to find a predicted position and a predicted velocity of the ball at a third time point different from both the first time point and the second time point for a plurality of the provisional rotational velocities at the second time point, so as to adopt, as an estimated rotational velocity, either the provisional rotational velocity at the second time point minimizing a difference between the predicted position at the third time point and the measured position at the third time point or a predicted rotational velocity at the third time point corresponding to the provisional rotational velocity at the second time point minimizing the difference, and so as to select the plurality of provisional rotational velocities at the second time point from values close to the estimated rotational velocity at the second time point. (cf. page 2212, left column, lines 7-10).

Allowable Subject Matter
Claims 13 and 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715